           Case 1:19-cv-09165-GHW Document 1 Filed 10/03/19 Page 1 of 18



SCARINCI HOLLENBECK
William R. Samuels
Kristin G. Garris (KG 7220)
3 Park Avenue, 15th Floor
New York, NY 10016
Telephone: 212-784-6939
Facsimile: 212-784-6934
wsamuels@sh-law.com
kgarris@sh-law.com

                        IN THE UNITED STATES DISTRICT COURT
                        THE SOUTHERN DISTRICT OF NEW YORK


LAST CHANCE FUNDING, INC.

                                  Plaintiff,
       vs.
                                                                    COMPLAINT
NEW CHANCE CAPITAL, LLC, BENJAMIN
ARYEH, and JOHN DOES 1-5, individually                          Jury Trial Demanded
and as owner, officer, director, shareholder,
founder, manager, agent, servant, employee,
representative, and/or independent contractor
of NEW CHANCE CAPITAL, LLC,

                                 Defendants.


       Plaintiff Last Chance Funding, Inc. (“Last Chance” or “Plaintiff”), by and through its

undersigned counsel, for its Complaint against defendant New Chance Capital, LLC (“New

Chance”), Benjamin Aryeh (“Aryeh”), and John Does 1-5 (collectively “Defendants”) alleges,

upon knowledge as to Plaintiff’s own actions, and otherwise upon information and belief, as

follows:

                                  NATURE OF THE ACTION

           1.   This is an action for unfair competition and false designation of origin under

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); trademark infringement under N.Y. GEN.

BUS. § 360; deceptive business practices under N.Y. GEN. BUS. LAW § 349; injury to business
           Case 1:19-cv-09165-GHW Document 1 Filed 10/03/19 Page 2 of 18



reputation under N.Y. GEN. BUS. § 360-L; and common law trademark infringement and unfair

competition from Defendants’ deliberate actions in infringing on Plaintiff’s trademark and

willful, unauthorized use of Plaintiff’s trademark in a calculated effort by Defendants to

respectively enrich themselves through unauthorized and misleading use of Plaintiff’s

intellectual property.

       2.      Plaintiff seeks injunctive and monetary relief.

                                         JURISDICTION

       3.      This Court has jurisdiction over this action pursuant to 15 U.S.C. § 1121, and 28

U.S.C. §§ 1331, 1332(a), and 1338(a) and (b), and pursuant to the principles of supplemental

jurisdiction under 28 U.S.C. § 1367.

       4.      This Court has personal jurisdiction over Defendant New Chance because New

Chance conducts business in New York and in this judicial district or otherwise avails itself of

the privileges and protections of the laws of the State of New York, such that this Court’s

assertion of jurisdiction over New Chance does not offend traditional notions of fair play and due

process.

       5.      This Court has personal jurisdiction over Defendant Benjamin Aryeh because Mr.

Aryeh conducts business in New York and in this judicial district or otherwise avails himself of

the privileges and protections of the laws of the State of New York, such that this Court’s

assertion of jurisdiction over Mr. Aryeh does not offend traditional notions of fair play and due

process.

       6.      This Court has personal jurisdiction over Defendants John Does 1-5 because,

upon information and belief, John Does 1-5 conduct business in New York and in this judicial

district or otherwise avail themselves of the privileges and protections of the laws of the State of


                                                  2
         Case 1:19-cv-09165-GHW Document 1 Filed 10/03/19 Page 3 of 18



New York, such that this Court’s assertion of jurisdiction over John Does 1-5 does not offend

traditional notions of fair play and due process.

                                               VENUE

       7.      Venue is proper in this district under 28 U.S.C. § 1391(b) because New Chance,

Mr. Aryeh, and John Does 1-5 conduct business in this district and, upon information and belief,

a substantial part of the events or omissions giving rise to the claims occurred in this judicial

district and has caused damage to Plaintiff in this district.

                                              PARTIES


       8.      Plaintiff Last Chance Funding, Inc. is a New York corporation that transacts and

engages in business and business relationships in the State of New York and has a principal place

of business located at 411 Hempstead Turnpike, Suite 101, West Hempstead, New York 11552.

       9.      Upon information and belief, defendant New Chance Capital, LLC is a New York

limited liability company that transacts and engages in business and business relationships in the

State of New York and has an address at 132 32 nd Street, Brooklyn, New York 11210. Upon

information and belief, defendant New Chance Capital, LLC has a principal place of business at

90 Broad Street, Suite 903, New York, New York 10004.

       10.     Upon information and belief, defendant Benjamin Aryeh is an individual that

transacts and engages in business and business relationships through New Chance Capital, with a

business address at 90 Broad Street, Suite 903, New York, New York 10004. Upon information

and belief, Mr. Aryeh directs and controls the business activities of New Chance Capital.

       11.     Defendants John Does 1-5 are fictitious individuals meant to represent the

owners, officers, directors, shareholders, founders, managers, agents, servants, employees,

representatives, and/or independent contractors of New Chance Capital that have been involved

                                                    3
         Case 1:19-cv-09165-GHW Document 1 Filed 10/03/19 Page 4 of 18



in the conduct that gives rise to this Complaint, but are unknown to Plaintiff, and as respective

defendants are identified Plaintiff shall amend or supplement the Complaint to include them.

               FACTS SUPPORTING PLAINTIFF’S REQUESTED RELIEF

   A. Last Chance Owns Common Law Rights in the LAST CHANCE FUNDING Mark


       12.     Last Chance is the sole creator of the LAST CHANCE FUNDING Mark (“LAST

CHANCE FUNDING Mark” or “Plaintiff’s Mark”).

       13.     Last Chance conceived the LAST CHANCE FUNDING Mark in early 2011, and

has been continuously using it since February 2011 in connection with its services.

       14.     Last Chance adopted the LAST CHANCE FUNDING Mark to promote its

Merchant Cash Advance (“MCA”) business – providing a merchant with an advance based on

the volume of cash that flows through a company’s merchant cash account.

       15.     Last Chance is among pioneers in the industry and has an outstanding reputation

within the MCA community.

       16.     The MCA business becomes more and more popular among small businesses that

might otherwise be foreclosed from traditional sources of capital as a means of expanding and

supporting their businesses.

       17.     Last Chance promotes its services nationally via its websites (collectively, “Last

Chance Website”) at the domain names thelcfgroup.com and lastchancefunding.com.

       18.     In March 2012, Last Chance opened a branded Facebook account.

       19.     In February 2011, Last Chance made the first sale of its services.

       20.     From 2011 to date, the traffic on the Last Chance Website grew exponentially.




                                                 4
          Case 1:19-cv-09165-GHW Document 1 Filed 10/03/19 Page 5 of 18



         21.   By 2019, Last Chance had funded thousands of merchants throughout the United

States and has funded MCA transactions with approximately 300 Independent Sales

Organizations (“ISO”s).

         25.   Last Chance incorporated in New York in 2011.

         26.   The LAST CHANCE FUNDING Mark has been advertised and promoted and

otherwise used in commerce throughout the United States, including this District, since at least

as early as September 2011.

         27.   Last Chance has become widely known as a prime source of MCA funding and

advisory services.

         28.   Last Chance’s success is due to Last Chance’s versed knowledge within the MCA

arena.

         29.   Last Chance has continuously used the LAST CHANCE FUNDING Mark in

commerce for over eight (8) years.

         30.   As a result of its widespread, continuous and exclusive use of the LAST

CHANCE FUNDING Mark to identify MCA services and Last Chance as their source, Last

Chance owns valid and subsisting common law rights to the LAST CHANCE FUNDING Mark.

         31.   The LAST CHANCE FUNDING Mark is an inherently distinctive mark and

distinguishes Last Chance’s services from the services of others. LAST CHANCE is especially

distinctive from mentions in national trade publications, including Debanked.com.

         32.   The LAST CHANCE FUNDING Mark is well-known in the MCA industry.

         33.   Over the last eight (8) years, Last Chance has invested substantial time, money,

and resources in marketing, advertising and promoting MCA services offered under the LAST

CHANCE FUNDING Mark, which is an invaluable asset to Last Chance and embodies


                                                5
         Case 1:19-cv-09165-GHW Document 1 Filed 10/03/19 Page 6 of 18



enormous goodwill built by Last Chance. These investments in sales, content, and advertising

have created a strong and distinctive mark.

        35.    Last Chance promotes its MCA services through its continuous involvement with

industry trade groups and associated political activities, which is a common practice among

MCA players. As a result of Last Chance’s expenditures and efforts, the LAST CHANCE

FUNDING Mark has come to signify the high quality of the Last Chance services, and has

acquired incalculable distinction, a valuable reputation, and goodwill among the public as a

result of such associations.

   B. New Chance’s Wrongful and Infringing Activities

        36.    Upon information and belief, New Chance’s stated purpose is to market and/or

fund merchant cash advance transactions, which it offers under the names NEW CHANCE

CAPITAL and NEW CHANCE (collectively, the “NEW CHANCE Mark”).

        37.    Defendants have never received or been provided with a license, assignment, or

any other permission, express or implied, to use any of Plaintiff’s Mark or any colorable

variation thereof.

        38.    New Chance advertises, promotes and offers its services via its website at

newchancecapital.com (the “Infringing Website”).

        39.    Upon information and belief, Defendant’s NEW CHANCE Mark is used

connection with merchant cash advance transactions services. As such, New Chance’s goods

and services under the NEW CHANCE Mark are identical to or substantially similar to and

competitive with Last Chance’s MCA services offered under the LAST CHANCE FUNDING

Mark.

        40.    Upon information and belief, Last Chance’s services provided under the LAST


                                                6
         Case 1:19-cv-09165-GHW Document 1 Filed 10/03/19 Page 7 of 18



CHANCE FUNDING Mark and New Chance’s services provided under the NEW CHANCE

Mark travel in the same channels of trade.

       41.     The NEW CHANCE Mark used by New Chance is confusingly similar to

Plaintiff’s Mark. “New Chance” and “Last Chance” evoke similar or identical connotations and

commercial impressions and may be used interchangeably. Most customers are likely to be

confused between the two marks. New Chance’s use of the NEW CHANCE Mark is likely to

cause confusion, mistake, or deception among consumers as to the source, origin, or sponsorship

of New Chance’s services. The consuming public is likely to believe that New Chance’s NEW

CHANCE services are services authorized by Last Chance, partaking of the same qualities and

characteristics as services offered under the LAST CHANCE FUNDING Mark, when such is not

the case. Defendants’ unauthorized sale of services under the NEW CHANCE Mark, which is a

colorable imitation of the LAST CHANCE FUNDING Mark, was intentionally done with a view

and purpose of trading on and benefitting from the substantial reputation and goodwill in the

United States associated with the LAST CHANCE FUNDING Mark.

       42.     In fact, there was at least one instance of a confusion by a merchant and several

instances by ISOs being confused between New Chance and Last Chance.

       43.     The MCA industry largely operates via ISO’s and their confusion has resulted in

“deals” being sent to New Chance in lieu of Last Chance.

       44.     The ISO brokerage model is similar to any brokerage schema common to the

financial services industry. Such schema generally finds ISOs cultivating accounts and

submitting said accounts for funding to one or more MCA funders. Upon consummation of an

MCA funding, commissions are earned by the ISO.

       45.     The MCA companies depend heavily on their presence at the industry specific


                                                7
           Case 1:19-cv-09165-GHW Document 1 Filed 10/03/19 Page 8 of 18



message boards such as, dailyfunder.com. An ISO who thinks that New Chance is affiliated with

Last Chance may submit deals intended for Last Chance to New Chance.

          46.   On or about May 13, 2019, Last Chance became aware of New Chance’s use of

the NEW CHANCE Mark in conjunction with its services.

          47.   On or about May 15, 2019, Last Chance contacted New Chance through a letter,

sent by Federal Express and email, demanding that New Chance immediately cease and desist

from any usage of the NEW CHANCE Mark and any other name that incorporates or colorably

imitates Last Chance’s LAST CHANCE and LAST CHANCE FUNDING marks, and transfer the

infringing domain name NEWCHANCECAPITAL.COM to Last Chance. A true and correct

copy of this May 15, 2019 letter is attached hereto as Exhibit A.

          48.   Last Chance, through its attorneys, has followed up with New Chance by

electronic mail and Federal Express multiple times since May 15, 2019, in efforts to resolve this

matter.

          49.   On or about May 31, 2019, Last Chance again, through its attorneys, contacted

New Chance through a letter sent by Federal Express and email. A true and correct copy of this

May 31, 2019 letter is attached hereto as Exhibit B.

          50.   On or about July 19, 2019, Last Chance attempted again through its attorneys to

contact New Chance through two letters, sent by U.S. Mail and email, to Mr. Joe Lieberman and

Mr. Edward W. Miller, two individuals that Last Chance believed may represent (or represented

in the past) New Chance. True and correct copies of these two July 19, 2019 letters are attached

hereto as Exhibit C.

          51.   On or about July 30, 2019, Last Chance’s attorneys attempted to contact Mr. Joe

Lieberman and Mr. Edward W. Miller by telephone.


                                                8
         Case 1:19-cv-09165-GHW Document 1 Filed 10/03/19 Page 9 of 18



       52.     On August 2, 2019, Last Chance’s attorneys attempted to contact Mr. Edward W.

Miller and Mr. Joe Lieberman again by email. True and correct printouts of these August 2,

2019 emails (and their attached letters) are attached hereto as Exhibit D.

       53.     On August 2, 2019, Last Chance’s attorneys received an email from “Jack

Miller/Litigation Clerk” from the “Law Office of Edward W. Miller” stating the following: “We

are not agents of the entity and cannot accept service. Please contact the company directly. That

said we have reached out to them to alert them to this matter.” A true and correct printout of this

August 2, 2019 email is attached hereto as Exhibit E.

       54.     On or about August 8, 2019, Last Chance attempted again through its attorneys to

contact New Chance through a letter, sent by Federal Express and email, to Mr. Joe Lieberman

with a copy sent by Federal Express and email to Mr. Benjamin Aryeh. A true and correct copy

of this August 8, 2019 letter is attached hereto as Exhibit F.

       55.     As of the date of this Complaint, Last Chance’s attorneys did not receive any

response from Mr. Joe Lieberman. Last Chance, therefore, could not confirm whether or not Mr.

Joe Lieberman represents New Chance and/or Mr. Benjamin Aryeh.

       56.     On information and belief, as of the date of this Complaint, the NEW CHANCE

Mark is still in use by Defendants.

       57.     New Chance’s actions as alleged in connection with its use of the NEW

CHANCE Mark in connection with its services is intended to, and is likely to, cause confusion,

mistake or deception as to the source or origin of Last Chance’s services in that the public, the

trade, and others are likely to believe that New Chance’s services are the same as Last Chance’s

services, or are authorized, sponsored, or approved by Last Chance, or are otherwise affiliated or

connected with Last Chance and/or Plaintiff’s Mark.


                                                 9
         Case 1:19-cv-09165-GHW Document 1 Filed 10/03/19 Page 10 of 18



        58.     New Chance’s acts are causing damage and, unless restrained, will continue to

cause damage and immediate irreparable harm to Plaintiff and to its valuable reputation and

goodwill with the consuming public for which Plaintiff has no adequate remedy at law.

              As and for A First Cause of Action By Plaintiff Against New Chance
                 (Federal Unfair Competition and False Designation of Origin)

        59.     Plaintiff repeats and realleges each and every allegation contained in Paragraphs

1-58 above, as if fully set forth herein.

        60.     New Chance’s unauthorized use in commerce of the NEW CHANCE Mark as

alleged herein constitutes use of a false designation of origin and misleading description and

representation of fact.

        61.     New Chance’s conduct as alleged herein is willful and is intended to, and is likely

to, cause confusion, mistake or deception as to the affiliation, connection or association of New

Chance with Plaintiff.

        62.     New Chance’s conduct as alleged herein is intended to, and is likely to, cause

confusion, mistake or deception as to the origin, source, sponsorship, or affiliation with Plaintiff.

        63.     Long prior to any use of the NEW CHANCE Mark by New Chance, Last Chance

commenced using the LAST CHANCE FUNDING Mark as a trademark for, inter alia, MCA

services.

        64.     Last Chance has dedicated time, money and effort in advertising, promoting and

popularizing its LAST CHANCE FUNDING Mark and in preserving the goodwill associated

therewith.

        65.     Alternatively, or in addition, as the results of Last Chance’s aforementioned

dedicated time, money and effort, LAST CHANCE FUNDING Mark has come to be recognized

as a source for MCA services.

                                                 10
         Case 1:19-cv-09165-GHW Document 1 Filed 10/03/19 Page 11 of 18



        66.      New Chance’s conduct as alleged herein constitutes unfair competition in

violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

        67.      New Chance’s conduct as alleged herein is causing immediate and irreparable

harm and injury to Plaintiff, and to its goodwill and reputation, and will continue to both damage

Plaintiff and confuse the public unless enjoined by this court. Plaintiff has no adequate remedy at

law.

        68.      Plaintiff is entitled to judgment against New Chance on the First Cause of Action

granting among other relief, injunctive relief and an award of actual damages, New Chance’s

profits, enhanced damages and profits, reasonable attorneys’ fees and costs of the action under

Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117, together with prejudgment and

post-judgment interest.

              As and for A Second Cause of Action By Plaintiff Against New Chance
               (Trademark Infringement under N.Y. GEN. BUS. Law § 360, et seq.)

        69.      Plaintiff repeats and realleges each and every allegation contained in Paragraphs

1-68 above, as if fully set forth herein.

        70.      New Chance’s use of the LAST CHANCE FUNDING Mark as described herein

constitutes trademark infringement under New York common and statutory law N.Y. Gen. Bus.

Law. §§ 360-k and 360-o.

        71.      Upon information and belief, New Chance’s acts were done with knowledge of its

violations of law and were done in bad faith and under circumstances where treble damages and

attorneys’ fees should be awarded to Plaintiff.

        72.      Plaintiff is entitled to judgment against New Chance on the Second Cause of

Action granting among other relief, injunctive relief and an award of actual damages, New

Chance’s profits, enhanced damages and profits, treble damages, reasonable attorneys’ fees, and

                                                  11
         Case 1:19-cv-09165-GHW Document 1 Filed 10/03/19 Page 12 of 18



any other remedy provided under N.Y. Gen. Bus. Law § 360-m and costs of the action together

with prejudgment and post-judgment interest.

              As and for A Third Cause of Action By Plaintiff Against New Chance
                (Deceptive Business Practices under N.Y. GEN. BUS. Law § 349)

        73.     Plaintiff repeats and realleges each and every allegation contained in Paragraphs

1-72 above, as if fully set forth herein.

        74.     New Chance’s use of the LAST CHANCE FUNDING Mark to promote, market,

or sell products and services, including on the Infringing Website, constitutes a deceptive act or

practice in the conduct of New Chance’s business, trade, or commerce, and in the furnishing of

services to customers and therefore a violation of N.Y. Gen. Bus. Law. § 349.

        75.     New Chance, through its content and consumer-oriented conduct, is causing a

likelihood of confusion as to the source, sponsorship, affiliation, connection, association or

approval of New Chance by or with Plaintiff.

        76.     Plaintiff has been damaged by New Chance’s acts complained of in an amount to

be determined at trial, and if New Chance’s conduct is allowed to continue, Plaintiff and its

goodwill and reputation will continue to suffer immediate, substantial and irreparable injury that

cannot be adequately calculated and compensated in monetary damages.

        77.     New Chance’s materially misleading practice of using the NEW CHANCE Mark

to identify goods and services provided by New Chance has caused and is likely to continue to

cause the consuming public at large to be misled as to the true source, sponsorship, or affiliation

of the goods and services offered by New Chance, and is likely to continue to cause confusion or

mistake or to deceive.

        78.     Plaintiff is entitled to judgment against New Chance on the Third Cause of Action

granting monetary damages in an amount to be proven at trial and injunctive relief prohibiting

                                                 12
         Case 1:19-cv-09165-GHW Document 1 Filed 10/03/19 Page 13 of 18



New Chance from using the NEW CHANCE Mark or any other trade name, trademark, service

mark or domain name that is identical to the NEW CHANCE Mark, a mark likely to be confused

with the LAST CHANCE FUNDING Mark or otherwise unfairly competing with Plaintiff.

Without preliminary and permanent injunctive relief, Plaintiff has no means by which to control

the continuing injury to the reputation and goodwill associated with the LAST CHANCE

FUNDING Mark. No amount of money damages can adequately compensate Plaintiff if it

suffers damage to its reputation and associated goodwill through the false and unauthorized use

by New Chance of the NEW CHANCE Mark.

              As and for A Fourth Cause of Action By Plaintiff Against New Chance
                 (Injury To Business Reputation Under N.Y. GEN. BUS. § 360-L)

        79.      Plaintiff repeats and realleges each and every allegation contained in Paragraphs

1-78 above, as if fully set forth herein.

        80.      By making unauthorized use in commerce of the LAST CHANCE FUNDING

Mark in connection with similar or identical goods and services, New Chance’s unauthorized use

of the NEW CHANCE Mark to identify New Chance’s services is likely to cause confusion,

mistake, or deception as to the affiliation or connection of New Chance with Plaintiff and as to

the sponsorship or approval of New Chance’s goods or services by Plaintiff.

        81.      New Chance’s distributing, marketing, advertising, offering for sale and selling of

its goods and services under the NEW CHANCE Mark causes confusion and mistake, deceives

and misleads the purchasing public, trades upon Plaintiff’s high-quality reputation, and

improperly appropriates to New Chance the valuable goodwill of Plaintiff.

        82.      The aforesaid conduct by New Chance constitutes a likelihood of injury to the

business reputation of Plaintiff in violation of N.Y. Gen. Bus. Law. § 360-l.



                                                 13
          Case 1:19-cv-09165-GHW Document 1 Filed 10/03/19 Page 14 of 18



          83.     Plaintiff is entitled to judgment against New Chance on the Fourth Cause of

Action in an amount to be determined at trial, and if New Chance’s conduct is allowed to

continue and is not enjoined, Plaintiff and their goodwill and reputation will continue to suffer

immediate, substantial, ongoing and irreparable injury that cannot be adequately calculated and

compensated in monetary damages.

                As and for A Fifth Cause of Action By Plaintiff Against New Chance
                 (Common Law Trademark Infringement and Unfair Competition)

          84.     Plaintiff repeats and realleges each and every allegation contained in Paragraphs

1-83 above, as if fully set forth herein.

          85.     Plaintiff owns and uses the LAST CHANCE FUNDING Mark and enjoys

common law rights in the State of New York and throughout the United States. New Chance’s

activities as stated herein constitute unfair competition and trademark infringement of Plaintiff’s

common law trademark rights in the LAST CHANCE FUNDING Mark. New Chance’s

intentional activities were and are undertaken in bad faith in derogation of Last Chance’s prior-

established trademark rights.

          86.     New Chance’s conduct alleged herein is causing immediate and irreparable harm

and injury to Plaintiff, and to its goodwill and reputation, and will continue to both damage

Plaintiff and confuse the public unless enjoined by this Court. Plaintiff has no adequate remedy

at law.

          87.     Plaintiff is entitled to judgment against New Chance on the Fifth Cause of Action

granting, among other relief, injunctive relief and an award of actual damages, New Chance’s

profits, punitive damages as a remedy for common law unfair competition, reasonable attorneys’

fees, if applicable, and costs of the action together with prejudgment and post-judgment interest.



                                                  14
 Case 1:19-cv-09165-GHW Document 1 Filed 10/03/19 Page 15 of 18



WHEREFORE, Plaintiff requests judgment against New Chance as follows:

1.     Declare that the LAST CHANCE FUNDING Mark is a valid trademark.

2.     Declare that Last Chance is the owner of the LAST CHANCE FUNDING Mark.

3.     Declare that New Chance has violated Section 43(a) of the Lanham Act (15

U.S.C. § 1125(a)).

4.     Declare that New Chance has violated N.Y. GEN. BUS. § 360-L, and N.Y. GEN.

BUS. LAW § 349 and committed common law trademark infringement and unfair

competition.

5.     Grant an injunction preliminarily and permanently enjoining New Chance, its

employees, agents, officers, directors, attorneys, successors, affiliates, subsidiaries and

assigns, and all of those in active concert and participation with any of the foregoing

persons or entities who receive actual notice of the Court’s order by personal service or

otherwise from:

       a. manufacturing, distributing/providing, selling, marketing, advertising,

           promoting or authorizing any third party to manufacture, distribute, provide,

           sell, market, advertise or promote any goods or services under or bearing the

           NEW CHANCE Mark or any other mark that is a counterfeit, copy,

           simulation, confusingly similar variation or colorable imitation of the NEW

           CHANCE Mark;

       b. engaging in any activity that infringes Plaintiff’s rights in the LAST

           CHANCE FUNDING Mark;

       c. engaging in any activity constituting unfair competition with Plaintiff;




                                          15
Case 1:19-cv-09165-GHW Document 1 Filed 10/03/19 Page 16 of 18



     d. engaging in any activity that is likely to dilute or impair the distinctiveness of

        Plaintiff’s LAST CHANCE FUNDING Mark;

     e. making or displaying any statement, representation or depiction that is likely

        to lead the public or the trade to believe that (i) the services provided by New

        Chance are in any manner approved, endorsed, licensed, sponsored,

        authorized or franchised by or associated, affiliated or otherwise connected

        with Plaintiff or (ii) Plaintiff’s goods and services are in any manner

        approved, endorsed, licensed, sponsored, authorized or franchised by or

        associated, affiliated or otherwise connected with New Chance;

     f. using or authorizing any third party to use in connection with any business,

        goods or services any false description, false representation, or false

        designation of origin, or any marks, names, words, symbols, devices, domain

        name, or trade dress that falsely associate such business, goods and/or services

        with Plaintiff or tend to do so;

     g. registering or applying to register any trademark, service mark, domain name,

        trade name or other source identifier or symbol of origin consisting of or

        incorporating the NEW CHANCE Mark or any other mark that infringes or is

        likely to be confused with the LAST CHANCE FUNDING Mark, or any

        goods or services of Plaintiff, or Plaintiff as their source; and

     h. aiding, assisting or abetting any other individual or entity in doing any act

        prohibited by sub-paragraphs (a) through (g).




                                       16
 Case 1:19-cv-09165-GHW Document 1 Filed 10/03/19 Page 17 of 18



6.     Order that New Chance account to Plaintiff for New Chance’s profits and to pay

any damages sustained by Plaintiff arising from the foregoing acts of unfair competition,

fraud and unfair business practices.

7.     Grant such other and further relief as the Court may deem proper to prevent the

public and trade from deriving the false impression that any goods or services

manufactured, sold, distributed, licensed, marketed, advertised, promoted or otherwise

offered or circulated by New Chance are in any way approved, endorsed, licensed,

sponsored, authorized or franchised by or associated, affiliated or otherwise connected

with Plaintiff or constitute or are connected with Plaintiff’s goods.

8.     Award Plaintiff an amount up to three times the amount of its actual damages, in

accordance with Section 35(a) of the Lanham Act (15 U.S.C. § 1117(a)).

9.     Direct that New Chance account to and pay over to Plaintiff all profits realized by

its wrongful acts in accordance with Section 35(a) of the Lanham Act (15 U.S.C. §

1117(a)) enhanced as appropriate to compensate Plaintiff for the damages caused thereby.

10.    Award Plaintiff punitive and exemplary damages as the Court finds appropriate to

deter any future willful infringement.

11.    Declare that this is an exceptional case pursuant to Section 35(a) of the Lanham

Act and awarding Plaintiff its costs and reasonable attorneys’ fees thereunder (15 U.S.C.

§ 1117(a)).

12.    Award Plaintiff interest, including prejudgment and post-judgment interest, on the

foregoing sums.

13.    Award such other and further relief as the Court deems just and proper.

                          DEMAND FOR JURY TRIAL


                                         17
       Case 1:19-cv-09165-GHW Document 1 Filed 10/03/19 Page 18 of 18



       14.    Plaintiff requests a trial by jury in the above captioned matter, as provided by

       Rule 38 of the Federal Rules of Civil Procedure.




Dated: October 3, 2019

       New York, New York                                   Respectfully submitted,

                                                            /s/ William R. Samuels

                                                            William R. Samuels
                                                            SCARINCI HOLLENBECK
                                                            3 PARK AVENUE, 15TH FLOOR
                                                            NEW YORK, NEW YORK 10016
                                                            Attorneys for Plaintiff




                                               18
